DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 01/06/2022.

Response to Amendment
The amendment filed on 01/06/2022 is being entered. Claims 1-8, 10-16, 18, 20, and 22-23 are pending. Claims 1, 11, and 22 are currently amended. Claim 21 is cancelled. The amendment overcomes the objection to claim 11. The rejection of claim 21-22 under claim 35 U.S.C. 112(b) is overcome by cancellation of claim 21 and amending claim 22 to depend from claim 1. The amendment overcomes the 35 U.S.C. 103 rejection of claims 1-8, 10-16, 18, and 20-23. However, after a further search of the amendment, a new rejection under 35 U.S.C. 103 is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. (U.S. Publication No. 2009/0319100 A1) hereinafter Kale in view of Kubbat et al. (U.S. Patent No. 5,420,582) hereinafter Kubbat further in view of Muramatsu et al. (U.S. Patent No. 6,992,583 B2) hereinafter Muramatsu.

Regarding claim 1, Kale discloses:
receiving status information of an aerial vehicle [see Paragraph 0064 - discusses a flight management system (FMS) 620 that exchanges information, and is communicatively coupled, with an electronic flight information system (EFIS) 600]; 
obtaining, based on the status information, a flight path of the aerial vehicle [see Paragraph 0020 - discusses that the EFIS receives information from the FMS, the information being an attitude of the aircraft, and see Paragraph 0024 - discusses that the attitude of the aircraft is displayed, see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600, and see Paragraph 0020 - discusses that the displayed flight information can include attitude];
displaying a three-dimensional (3D) dynamic icon corresponding to the flight path [see Paragraph 0064 - discusses that the flight plan information obtained from the 620 FMS can be displayed using a display device 624 on the EFIM 600 and see Figure 2 below - depicts a 3D dynamic icon 280 that corresponds to a 3D flight path 240-254]; and

    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale
adjusting, based on the flight attitude, a display attitude of the 3D dynamic icon [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600, and see Paragraph 0020 - discusses that the displayed flight information can include attitude, and see Paragraph 0082 – discusses that the displayed flight plan can be adjusted, by adjusting the altitude the attitude of the aerial vehicle is adjusted].

However, Kale fails to disclose including adjusting a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial vehicle.
Kubbat discloses adjusting a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial vehicle [see Figure 2 below – depicts a predicted path (25-30) based on adjustment of an aircraft (see Column 7 lines 13-20 – discusses that the 3D icons are adjusted during steering), see Column 6 lines 62-67 – discusses that the 3D icons represent the attitude of the aircraft, depending on the amount of steering of the aircraft, the attitude angle of the 3D icon is changed ahead of the aircraft to show the predicted path and is fixed at an angle when the steering is held at an angle].

    PNG
    media_image2.png
    424
    434
    media_image2.png
    Greyscale

Figure 2 of Kubbat

 Kubbat suggests that by representing symbols (3D icons with attitude information) for a flight path reduces the mental load on the pilot, and makes predictive control of the aircraft possible [see Column 1 lines 52-67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kale to include an adjusting a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial vehicle as taught by Kubbat in order to reduce the mental load on the pilot and make predictive control of the aircraft possible [Kubbat, see Column 1 lines 52-67].

	However, the combination of Kale and Kubbat fails to disclose a value of the fixed angle equaling: a first value in response to the attitude angle of the aerial vehicle being in a first non-zero range, and a second value different from the first value in response to the attitude angle of the aerial vehicle being in a second non-zero range different from the first non-zero range.

	Muramatsu discloses a value of a fixed angle equaling: 
a first value in response to the attitude angle of a vehicle being in a first non-zero range [see Figure 9 below – depicts the second row, column 1 and 2, a first value (30 degrees) when the vehicle angle is measured between 15 degrees and 45 degrees], and 
a second value different from the first value in response to the attitude angle of the vehicle being in a second non-zero range different from the first non-zero range [see Figure 8 and 9 below – depicts the third row, column 1 and 2, a first value (60 degrees) when the vehicle angle is measured between 45 degrees and 75 degrees].


    PNG
    media_image3.png
    216
    294
    media_image3.png
    Greyscale

Figure 8 of Muramatsu

    PNG
    media_image4.png
    259
    348
    media_image4.png
    Greyscale

Figure 9 of Muramatsu

 	Icons are simplified representations of other objects or concepts.  In this case, Muramatsu teaches fixed icons representing an attitude angle within a particular range of attitude angles.  Since Muramatsu teaches the concept of a simplified representation, i.e., fixed value, of attitude angle within a given range, it would have been obvious to one of ordinary skill in the art to modify Kale and Kubbat with Muramatsu as a matter of design choice for display of the icon.  There are many reasons why one of ordinary skill would choose to display the icon according to Muramatsu, such as saving computer storage and processing, knowing that a simplified representation suffices for user understanding, etc.  The modification would not have produced any unexpected results, nor require undue experimentation, and all respective functionalities of the teachings would have been used in a conventional manner. 

Regarding claim 2, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 1. Kale further discloses adjusting, based on the flight path, a display path of the 3D dynamic icon [see Paragraph 0082 - discusses that the displayed flight path can be adjusted].

Regarding claim 3, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 1. Kale further discloses wherein: the status information includes a planned path in an autonomous flight mode [see Paragraph 0059 – discusses that the user may create a flight plan (and store for future use), and see Paragraph 0020 – discusses that there may be an autopilot and autothrottle to execute the flight plan]; and obtaining the flight path of the aerial vehicle includes retrieving the planned path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a predetermined flight path) to the EFIM 600].

Regarding claim 4, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 1. Kale further discloses wherein: the status information includes a future path predicted by the aerial vehicle in a manually controlled flight mode [see Paragraph 0059 – discusses that the user may modify an existing plan (see Figure 5 below – depicts a flying path, see Paragraph 0062 – discusses displaying future portions that have not yet occurred)]; and obtaining the flight path of the aerial vehicle includes retrieving the future path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600].


    PNG
    media_image5.png
    341
    377
    media_image5.png
    Greyscale

Figure 5 of Kale

Regarding claim 5, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 1. Kale further discloses wherein: the status information includes a real-time path of the aerial vehicle in a manually controlled flight mode [see Paragraph 0059 – discusses that the user may modify an existing plan (see Figure 5 above – depicts a real-time flying path, see Paragraph 0062 – discusses displaying a path of portions that have occurred and future portions that have not occurred), and see Paragraph 0072 – discusses that the display can be updated in real time to reflect flight status]; and obtaining the flight path of the aerial vehicle includes retrieving the real-time path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600] and predicting a future path of the aerial vehicle based on the real-time path [see Figure 2 below – depicts a future path 254 based on the real time path (as described above)].


    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale

Regarding claim 6, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 1. 
	However, Kale fails to disclose wherein the 3D dynamic icon is arrow-shaped, and gradually becomes narrower in a depth direction of the display.
Kubbat discloses wherein the 3D dynamic icon is arrow-shaped, and gradually becomes narrower in a depth direction of the display [see Figure 2 below – depicts arrow shaped 3D dynamic icon that becomes narrower in a depth direction].

    PNG
    media_image6.png
    426
    402
    media_image6.png
    Greyscale

Figure 2 of Kubbat

Regarding claim 7, Kale discloses the invention with respect to claim 1. Kale further discloses wherein the 3D dynamic icon is in one or more bright colors [see Paragraph 0035 - discusses that the 3D flight path 241-254 can be made up of colors].

Regarding claim 8, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 1. 
However, Kale fails to disclose wherein: the 3D dynamic icon includes a plurality of sub-arrows that are arranged sequentially and separated from each other; and the sub-arrows of the 3D dynamic icon fade away one by one into a flying direction of the aerial vehicle.
Kubbat discloses wherein: the 3D dynamic icon includes a plurality of sub-arrows that are arranged sequentially and separated from each other; and the sub-arrows of the 3D dynamic icon fade away one by one into a flying direction of the aerial vehicle [see Figure 2 above - depicts sequential arrows 25-31 pointing in the direction of flight].
Kubbat suggests that there is a lot of information that a pilot has to absorb and that using a 3D display can simplify the information [see Column 1 lines 23-39]. Kubbat also suggests using triangular disk (arrows) makes it possible to help a pilot recognize attitude and direction of the aircraft [see Column 2 lines 34-41].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kale to include 3D dynamic arrows as taught by Kubbat in order to simplify the information for the pilot [Kubbat, see Column 1 lines 23-39] and to help a pilot recognize attitude and direction of the aircraft [Kubbat, see Column 2 lines 34-41].

Regarding claim 11, Kale discloses: 
a communication circuit configured to receive status information of an aerial vehicle [see Paragraph 0064 - discusses a flight management system (FMS) 620 that exchanges information, and is communicatively coupled, with an electronic flight information system (EFIS) 600]; 
a processor configured to: 
obtain a flight path and a flight attitude of the aerial vehicle based on the status information, the flight attitude including an attitude angle of the aerial vehicle [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600 (processing system), and see Paragraph 0024 – discusses that the attitude of the aircraft is received];
adjust, based on the flight attitude, a display attitude of the a three-dimensional (3D) dynamic icon [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600, and see Paragraph 0020 - discusses that the displayed flight information can include attitude, and see Paragraph 0082 – discusses that the displayed flight plan can be adjusted, by adjusting the altitude the attitude of the aerial vehicle is adjusted]; and
a display configured to display the 3D dynamic icon corresponding to the flight path [see Paragraph 0064 - discusses that the flight plan information obtained from the 620 FMS can be displayed using a display device 624 on the EFIM 600 and see Figure 2 below - depicts a 3D dynamic icon 280 that corresponds to a 3D flight path 240-254].


    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale


However, Kale fails to disclose including adjusting a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial.

Kubbat discloses adjusting a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial (vehicle) [see Figure 2 below – depicts a predicted path (25-30) based on adjustment of an aircraft (see Column 7 lines 13-20 – discusses that the 3D icons are adjusted during steering), see Column 6 lines 62-67 – discusses that the 3D icons represent the attitude of the aircraft, depending on the amount of steering of the aircraft, the attitude angle of the 3D icon is changed ahead of the aircraft to show the predicted path and is fixed at an angle when the steering is held at an angle].

    PNG
    media_image6.png
    426
    402
    media_image6.png
    Greyscale

Figure 2 of Kubbat

 Kubbat suggests that by representing symbols (3D icons with attitude information) for a flight path reduces the mental load on the pilot, and makes predictive control of the aircraft possible [see Column 1 lines 52-67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the modify the display of Kale to include a display attitude angle of the 3D dynamic icon to a fixed angle determined according to the attitude angle of the aerial vehicle as taught by Kubbat in order to reduce the mental load on the pilot and make predictive control of the aircraft possible [Kubbat, see Column 1 lines 52-67].

However, the combination of Kale and Kubbat fails to disclose a value of the fixed angle equaling: a first value in response to the attitude angle of the aerial vehicle being in a first non-zero range, and a second value different from the first value in response to the attitude angle of the aerial vehicle being in a second non-zero range different from the first non-zero range.

	Muramatsu discloses a value of a fixed angle equaling: 
a first value in response to the attitude angle of a vehicle being in a first non-zero range [see Figure 9 below – depicts the second row, column 1 and 2, a first value (30 degrees) when the vehicle angle is measured between 15 degrees and 45 degrees], and 
a second value different from the first value in response to the attitude angle of the vehicle being in a second non-zero range different from the first non-zero range [see Figure 8 and 9 below – depicts the third row, column 1 and 2, a first value (60 degrees) when the vehicle angle is measured between 45 degrees and 75 degrees].

    PNG
    media_image3.png
    216
    294
    media_image3.png
    Greyscale

Figure 8 of Muramatsu

    PNG
    media_image4.png
    259
    348
    media_image4.png
    Greyscale

Figure 9 of Muramatsu

Icons are simplified representations of other objects or concepts.  In this case, Muramatsu teaches fixed icons representing an attitude angle within a particular range of attitude angles.  Since Muramatsu teaches the concept of a simplified representation, i.e., fixed value, of attitude angle within a given range, it would have been obvious to one of ordinary skill in the art to modify Kale and Kubbat with Muramatsu as a matter of design choice for display of the icon.  There are many reasons why one of ordinary skill would choose to display the icon according to Muramatsu, such as saving computer storage and processing, knowing that a simplified representation suffices for user understanding, etc.  The modification would not have produced any unexpected results, nor require undue experimentation, and all respective functionalities of the teachings would have been used in a conventional manner.

Regarding claim 12, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 11. Kale further discloses wherein the processor is further configured to adjust a display path of the 3D dynamic icon based on the flight path [see Paragraph 0082 - discusses that the displayed flight path can be adjusted].

Regarding claim 13, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 11. Kale further discloses wherein: the status information includes a planned path in an autonomous flight mode [see Paragraph 0059 – discusses that the user may create a flight plan (and store for future use), and see Paragraph 0020 – discusses that there may be an autopilot and autothrottle to execute the flight plan]; and the processor is further configured to obtain the flight path of the aerial vehicle by retrieving the planned path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a predetermined flight path) to the EFIM 600].

Regarding claim 14, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 11. Kale further discloses wherein: the status information includes a future path predicted by the aerial vehicle in a manually controlled flight mode [see Paragraph 0059 – discusses that the user may modify an existing plan (see Figure 5 below – depicts a flying path, see Paragraph 0062 – discusses displaying future portions that have not yet occurred)]; and the processor is further configured to obtain the flight path of the aerial vehicle by retrieving the future path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600].


    PNG
    media_image5.png
    341
    377
    media_image5.png
    Greyscale

Figure 5 of Kale

Regarding claim 15, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 11. Kale further discloses wherein: the status information includes a real-time path of the aerial vehicle in a manually controlled flight mode [see Paragraph 0059 – discusses that the user may modify an existing plan (see Figure 5 above – depicts a real-time flying path, see Paragraph 0062 – discusses displaying a path of portions that have occurred and future portions that have not occurred), and see Paragraph 0072 – discusses that the display can be updated in real time to reflect flight status]; and the processor is further configured to obtain the flight path of the aerial vehicle by retrieving the real-time path from the status information [see Paragraph 0064 - discusses that the FMS 620 can send flight plan information (such as a flight path) to the EFIM 600] and predicting a future path of the aerial vehicle based on the real-time path [see Figure 2 below – depicts a future path 254 based on the real time path (as described above)].


    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale

Regarding claim 16, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 11. 
However, Kale fails to disclose wherein the 3D dynamic icon is arrow-shaped, and gradually becomes narrower in a depth direction of the display.
Kubbat discloses wherein the 3D dynamic icon is arrow-shaped, and gradually becomes narrower in a depth direction of the display [see Figure 2 below – depicts arrow shaped 3D dynamic icon that becomes narrower in a depth direction].


    PNG
    media_image6.png
    426
    402
    media_image6.png
    Greyscale

Figure 2 of Kubbat

Regarding claim 18, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 11. 
However, Kale fails to disclose wherein: the 3D dynamic icon includes a plurality of sub-arrows that are arranged sequentially and separated from each other; and the sub-arrows of the 3D dynamic icon fade away one by one into a flying direction of the aerial vehicle.
Kubbat discloses wherein: the 3D dynamic icon includes a plurality of sub-arrows that are arranged sequentially and separated from each other; and the sub-arrows of the 3D dynamic icon fade away one by one into a flying direction of the aerial vehicle [see Figure 2 above - depicts sequential arrows 25-31 pointing in the direction of flight].

    PNG
    media_image6.png
    426
    402
    media_image6.png
    Greyscale

Figure 2 of Kubbat

Kubbat suggests that there is a lot of information that a pilot has to absorb and that using a 3D display can simplify the information [see Column 1 lines 23-39]. Kubbat also suggests that using triangular disk (arrows) makes it possible to help a pilot recognize attitude and direction of the aircraft [see Column 2 lines 34-41].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kale to include 3D dynamic arrows as taught by Kubbat in order to simplify the information for the pilot [Kubbat, see Column 1 lines 23-39] and to help a pilot recognize attitude and direction of the aircraft [Kubbat, see Column 2 lines 34-41].


Regarding claim 22, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 1.  Muramatsu further discloses wherein at least one of a size of the first non-zero range or a size of the second non-zero range is not greater than 30 degrees [see Figure 8 and 9 below – depicts the sizes of the degree ranges not greater than 30 degrees].


    PNG
    media_image3.png
    216
    294
    media_image3.png
    Greyscale

Figure 8 of Muramatsu

    PNG
    media_image4.png
    259
    348
    media_image4.png
    Greyscale

Figure 9 of Muramatsu


	Muramatsu teaches fixed icons representing an attitude angle of an icon on a display screen when the attitude falls within particular ranges of not greater than 30 degrees.  Since Muramatsu teaches the concept of ranges (of not greater than 30 degrees), it would have been obvious to one of ordinary skill in the art to modify Kale and Kubbat with the ranges disclosed by Muramatsu because discovering the optimum ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, since there are only a finite number of ranges to choose from for angles (0 degrees – 360 degrees) and it would be obvious to try.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view Kubbat in view of Muramatsu further in view of Wang et al (Chinese Publication No. 101493699A) hereinafter Wang.

Regarding claim 10, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 1. 
However, the combination of Kale, Kubbat, and Muramatsu fails to disclose wherein: the flight attitude includes at least one of a pitch angle, a roll angle, or a yaw angle of the aerial vehicle; and adjusting the display attitude of the 3D dynamic icon includes adjusting at least one of a pitch angle, a roll angle, or a yaw angle of the 3D dynamic icon based on the at least one of the pitch angle, the roll angle, or the yaw angle of the aerial vehicle.
	Wang discloses wherein: the flight attitude includes at least one of a pitch angle, a roll angle, or a yaw angle of the aerial vehicle; and adjusting the display attitude of the 3D dynamic icon includes adjusting at least one of a pitch angle, a roll angle, or a yaw angle of the 3D dynamic icon based on the at least one of the pitch angle, the roll angle, or the yaw angle of the aerial vehicle [see claim 1 – discusses adjusting pitch angle, roll angle, and yaw angle to change the drones attitude].
	Wang suggests that by being able to change the drones flight status (attitude) that the drones control system becomes more flexible [see Summary of the Invention, see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controls of Kale to include attitude control (yaw, roll, and pitch angles) as taught by Kubbat in order give more flexibility to a pilot [Wang, see Summary of the Invention, see Paragraph 0004].

Regarding claim 20, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 11. 
However, the combination of Kale, Kubbat, and Muramatsu fails to disclose wherein: the flight attitude includes at least one of a pitch angle, a roll angle, or a yaw angle of the aerial vehicle; and the processor is further configured to adjust the display attitude of the 3D dynamic icon by adjusting at least one of a pitch angle, a roll angle, or a yaw angle of the 3D dynamic icon based on the at least one of the pitch angle, the roll angle, or the yaw angle of the aerial vehicle
Wang discloses wherein: the flight attitude includes at least one of a pitch angle, a roll angle, or a yaw angle of the aerial vehicle; and the processor is further configured to adjust the display attitude of the 3D dynamic icon by adjusting at least one of a pitch angle, a roll angle, or a yaw angle of the 3D dynamic icon based on the at least one of the pitch angle, the roll angle, or the yaw angle of the aerial vehicle [see claim 1 – discusses adjusting pitch angle, roll angle, and yaw angle to change the drones attitude].
Wang suggests that by being able to change the drones flight status (attitude) that the drones control system becomes more flexible [see Summary of the Invention, see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controls of Kale to include attitude control (yaw, roll, and pitch angles) as taught by Kubbat in order give more flexibility to a pilot [Wang, see Summary of the Invention, see Paragraph 0004].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kale in view Kubbat in view of Muramatsu further in view of Suddreth et al. (U.S. Publication No. 2010/0052949 A1) hereinafter Suddreth.

Regarding claim 23, Kale, Kubbat, and Muramatsu disclose the invention with respect to claim 1. Kale further discloses displaying the 3D icon corresponding to the flight path includes displaying the 3D icon corresponding to the flight path [see Paragraph 0064 - discusses that the flight plan information obtained from the 620 FMS can be displayed using a display device 624 on the EFIM 600 and see Figure 2 below - depicts a 3D flight path 240-254].

    PNG
    media_image1.png
    338
    382
    media_image1.png
    Greyscale

Figure 2 of Kale

However, Kale fails to disclose wherein displaying the 3D icon corresponding to the flight path includes displaying the 3D icon corresponding to the flight path is in combination with an image or a video captured by the aerial vehicle in real time.
Suddreth discloses wherein displaying the 3D icon corresponding to the flight path includes displaying the 3D icon corresponding to the flight path in combination with an image or a video captured by the aerial vehicle in real time [see Paragraph 0007 – discusses that the first image is a view of the actual terrain, and the second image is a digital navigation corridor overplayed on the first image, and see Figure 6 below – depicts the second image (a 3D flight path 92) appearing with the first image of the actual environment].

    PNG
    media_image7.png
    441
    597
    media_image7.png
    Greyscale

Figure 6 of Suddreth

Suddreth suggests that there is a need for displays to indicate when an aircraft is deviating from a flight plan and danger of exiting a navigation corridor [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of the 3D icon corresponding to the flight path as taught by Kale to be viewed with an image or a video captured by the aerial vehicle in real time as taught by Suddreth in order to indicate to a pilot when an aircraft is deviating from a flight plan and danger of exiting a navigation corridor [Suddreth, see Paragraph 0003].

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665